Title: To John Adams from Médéric Louis Élie Moreau de Saint-Méry, 15 December 1794
From: Saint-Méry, Médéric Louis Élie Moreau de
To: Adams, John



Sir
philadelphia 15th Xre. December 1794.

We dare Recommend to your Goodness, our new Establishment in this city. a man who Seeks So carefully about the happiness of his native country, a man who by his works fixs his pride to Instruct his countrymen, owes perhaps a parcel of Benevolence to one enterprise directed towards human felicity.
We are with the utmost respect / Sir / of your Excellency / the very obedient & very humble / servants.
Moreau de St. méry & Co.
